Exhibit Delta Air Lines Ed Bastian, President Bank of America – Merrill Lynch Global Transportation Conference June 11, 2009 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events. All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s Delta s control, that could cause the actual results to differ materially from the projected results. Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K filed with the SEC on March 2, 2009. Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures. You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. Delta Strengths Unmatched In The Airline Industry Uniquely positioned to weather current economic challenges Best-in-class unit cost structure Strong liquidity 1• Diversified revenue stream from ancillary and third party sources Solid Financial Foundation 2 • Global network - #1 or #2 in all markets • Producing unit revenue premium • Premier joint venture with Air France-KLM Diverse, Global Network • Unmatched $2 billion synergy opportunity • Ability to leverage competitive position as world’s largest airline Strategic Benefits of Consolidation 3 • Targeted investments in customer service and operational improvements Limited capital investment needs Disciplined Approach to Managing the Company 4 2 • • Fleet flexibility enables capacity discipline Delta’s Fundamental Business Strength Is Solid March Quarter 2009 Operating Cash Flow ($M) In the March quarter, Delta: March Quarter 2009 Operating Cash Flow ($M) • Delivered break-even results excluding fuel hedges and special items • Generated over $600 million in cash flow 643from operations and $100 million in free cash flow • Reported a solid unrestricted liquidity balance of $5 billion • Produced a RASM premium to the industry• Maintained its best-in-class cost structure • Achieved merger synergies of $100 million and made substantial integration 3 progress Integration Of The Airlines Progressing Quickly • $12 billion revenue JV launched with AF-KLM • Widebody cross-implemented routes Second Quarter 2009 Progress cross fleeting on key routes, such as ATL-Tokyo, DTW-London/Heathrow • Domestic and international onboard food and amenities harmonized Key Milestones Ahead • Airport consolidation 70% complete (177 airports) • Resolve remaining employee representation and seniority integration issues by Fall 2009 • Frequent flyer programs integrated by Q4 • Single operating certificate on track for end of 2009 • All stations worldwide re-branded this year • Over 90% of Northwest mainline aircraft repainted in 4 p 2009; remainder by April 2010 • Technology cutover on track for early 2010 On Track To Achieve $2 Billion In Merger Synergies Reviewing all opportunities to accelerate benefits $2.0B $1 6B g pp Merger Synergy Targets 1.6B $1.1B $ Cost 0.5B 2 2012 Revenue 2and Beyond Drivers of benefit: • New AmEx agreement • Fee Alignment • Air France joint venture • Initial cross-fleeting• Continued network optimization • Leveraging expanded scale and scope of airline • Single operating certificate • Single technology – reservations, crew scheduling • Expanded cross-fleeting 5 g • Facilities consolidation • Administrative staff reductions • Network enhancements • Improved corporate contracting • Supply chain savings JV Reinforces Transatlantic Leadership Position Scale is unmatched: • ~25% transatlantic capacity • Leading European hubs – CDG, AMS – provide most robust beyond network • Largest frequent flier customer base Partnership is deeply integrated: • Full profit sharing aligns economic interest • Anti-trust immunity enables highest level coordination – pricing, schedule, inventory management • Builds on 13 year experience running highly successful and profitable NW-KL JV JV enables additional flexibility and cost savings: • Reduce capacity while maintaining similar levels of service • Powerful hubs drive most efficient routings 6 • Leveraging strength of both sales organizations • Cost efficiencies across combined network The Airline Industry Is Dealing With A
